DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-23, 25-30, 32-37, 39 and 40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 21-23, 25-30, 32-37, 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Jung (US 20130102345, hereinafter “Jung”), in view of Jeong et al. (US 20140315594, hereinafter “Jeong”) and further in view of Chatterjee et al. (US 20150043448, hereinafter “Chatt”).
Regarding claim 21, Jung discloses,
	An apparatus of a user equipment (UE) operable to configure uplink transmission power in a multi-beam system (as illustrated in FIG. 5, the MS receives the reference signal, which has been transmitted from the BS, through a plurality of reception beams having different directivity,….. and determines a transmission power of the selected transmission beam), the UE comprising: 
	one or more processors (inherent feature of a UE) configured to, 
		“decode, at the UE, higher level signaling received from a Base Station (BS) including one or more power control factors for corresponding ones of a plurality of uplink transmission beams (the BS transmits a reference signal for beam training through a plurality of transmission beams having different directivity in the synchronization channel 300 duration of the DL duration 332, and transmits control information for UL transmission power control in the broadcast channel 302 duration of the DL duration 332. The control information includes a reference signal transmission power of the BS, a UL target reception power, a UL maximal transmission power, a UL transmission power adjustment value, a response wait time and the like, Para. [0042])”; 
(The MS may determine a path loss for each transmission/reception beam based on the reception strength of the reference signal and the control information received from the BS, Para. [0050])”; and 
		“determine, at the UE, a transmission power of one or more of the plurality of uplink transmission beams as a function of the one or more decoded power control factors and the estimated path loss of the corresponding ones of the plurality of uplink transmission beams (The MS determines the transmission power of the transmission beam using at least one path loss values among path loss values for all transmission/reception beams, a reception power target value included in control information from a BS, a UL maximal transmission power, a UL transmission power adjustment value, and other UL power control values, Para. [0059])”; and 
	a memory interface configured to send to a memory one or more indicators of the determined transmission power of the corresponding ones of the plurality of uplink transmission beams (The storage unit 1040 stores various programs and data necessary for an operation of the MS, and stores control information received from the BS, Para. [0103])).
However Jung does not explicitly disclose, “wherein the one or more power control factors includes a resource block power (P0) for each of the plurality of uplink transmission beams.”
In a similar field of endeavor, Jeong discloses, “wherein the one or more power control factors includes a resource block power (P0) for each of the plurality of uplink (a path loss (PL) can indicate a reduction of an uplink signal until the uplink signal transmitted from a terminal is received in a base station, and noise and interference (NI) can denote an average amount of noise and interference which the uplink signal includes. The PL and NI can be specifically determined in each cell, Para. [0025]-[0028]).”
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jung by specifically providing wherein the one or more power control factors includes a resource block power (P0) for each of the plurality of uplink transmission beams, as taught by Jeong for the purpose of provide a method/apparatus for controlling power of an uplink in a beam forming system, which are capable of generating information on the power of the uplink considering an average amount of noise and interference in each of a plurality of beams in a base station and each terminal, so as to control the power of the uplink based on the uplink power information.
Further, the combination of Jung and Jeong does not explicitly disclose, “the resource block power (Po) being associated with a resource block comprising a physical channel mapped to a smallest time-frequency unit within a resource grid”.
In a similar field of endeavor, Chatt discloses, “the resource block power (Po) being associated with a resource block comprising a physical channel mapped to a smallest time-frequency unit within a resource grid (The depicted grid is a time-frequency grid, called a resource grid, which is the physical resource in the downlink or uplink in each slot. The smallest time-frequency unit in a resource grid is denoted as a resource element (RE). The resource grid comprises a number of resource blocks (RBs) which describe the mapping of certain physical channels to resource elements, Fig. 2 and Para. [0024])”.
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Jung and Jeong by specifically providing the resource block power (Po) being associated with a resource block comprising a physical channel mapped to a smallest time-frequency unit within a resource grid, as taught by Chatt for the purpose of providing signaling designs for the support of LTE Proximity Services (ProSe) D2D discovery.
Regarding claim 22, the combination of Jung, Jeong and Chatt discloses everything claimed as applied above (see claim 21), further Jung discloses, “a transceiver configured to: receive, at the UE, higher level signaling received from the base station, including one or more power control factors for corresponding ones of a plurality of uplink transmission beams(the BS transmits a reference signal for beam training through a plurality of transmission beams having different directivity in the synchronization channel 300 duration of the DL duration 332, and transmits control information for UL transmission power control in the broadcast channel 302 duration of the DL duration 332. The control information includes a reference signal transmission power of the BS, a UL target reception power, a UL maximal transmission power, a UL transmission power adjustment value, a response wait time and the like, Para. [0042]).”
Regarding claim 23, the combination of Jung, Jeong and Chatt discloses everything claimed as applied above (see claim 21), further Jung discloses, wherein the one or more processors are further configured to encode an uplink signal for (selects an MS transmission beam for random access based on the measured path loss and the control information, and determines a transmission power of the selected transmission beam, Para. [0042]).”
Regarding claim 25, the combination of Jung, Jeong and Chatt discloses everything claimed as applied above (see claim 21), in addition Jeong discloses, “wherein the one or more power control factors includes a path loss compensation factor (α) for each of a plurality of uplink transmission beams (a path loss (PL) can indicate a reduction of an uplink signal until the uplink signal transmitted from a terminal is received in a base station, and noise and interference (NI) can denote an average amount of noise and interference which the uplink signal includes. The PL and NI can be specifically determined in each cell, Para. [0025]-[0028]).”
Regarding claim 26, the combination of Jung, Jeong and Chatt discloses everything claimed as applied above (see claim 21), in addition Jeong discloses, Jeong discloses, “wherein the higher level signaling includes one or more of a System Information Block (SIB), a Master Information Block (MIB), a Radio Resource Control (RRC), or a Media Access Control (MAC) Control Element (CE) (the uplink power control information can be transmitted by including it in a conventional media access control (MAC) or a separate MAC, Para. [0045]).”
Regarding claim 27, the combination of Jung, Jeong and Chatt discloses everything claimed as applied above (see claim 21), further Jung discloses, “wherein the UE includes an antenna, a touch sensitive display screen, a speaker, a microphone, (see, mobile device shown in Figs. 3-6).”
Regarding claim 28, Jung discloses,
An apparatus of base station (BS) operable to configure uplink transmission power in a multi-beam system(FIG. 9 is a block diagram illustrating a construction of a BS in a wireless communication system supporting beamforming according to an exemplary embodiment of the present invention), the apparatus comprising: 
one or more processors configured to: 
“determine, at the BS, one or more power control factors for a plurality of uplink transmission beams(the BS transmits a reference signal for beam training through a plurality of transmission beams having different directivity in the synchronization channel 300 duration of the DL duration 332, and transmits control information for UL transmission power control in the broadcast channel 302 duration of the DL duration 332. The control information includes a reference signal transmission power of the BS, a UL target reception power, a UL maximal transmission power, a UL transmission power adjustment value, a response wait time and the like, Para. [0042])”; and 
“encode, at the BS, for transmission to a user equipment (UE), higher level signaling including the one or more power control factors for the plurality of uplink transmission beams(the BS transmits a reference signal for beam training through a plurality of transmission beams having different directivity in the synchronization channel 300 duration of the DL duration 332, and transmits control information for UL transmission power control in the broadcast channel 302 duration of the DL duration 332. The control information includes a reference signal transmission power of the BS, a UL target reception power, a UL maximal transmission power, a UL transmission power adjustment value, a response wait time and the like, Para. [0042])” and
“a memory interface configured to send to a memory the one or more power control factor (The storage unit 1040 stores various programs and data necessary for an operation of the MS, and stores control information received from the BS, Para. [0103])”.
However, Jung does not explicitly disclose, “wherein the one or more power control factors includes a resource block power (P0) for each of the plurality of uplink transmission beams.”
In a similar field of endeavor, Jeong discloses, “wherein the one or more power control factors includes a resource block power (P0) for each of the plurality of uplink transmission beams (a path loss (PL) can indicate a reduction of an uplink signal until the uplink signal transmitted from a terminal is received in a base station, and noise and interference (NI) can denote an average amount of noise and interference which the uplink signal includes. The PL and NI can be specifically determined in each cell, Para. [0025]-[0028]).”
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jung by specifically providing wherein the one or more power control factors includes a resource block power (P0) for each of the plurality of uplink transmission beams, as taught by Jeong for the purpose of provide a method/apparatus for controlling power of an uplink in a beam forming 
Further, the combination of Jung and Jeong does not explicitly disclose, “the resource block power (Po) being associated with a resource block comprising a physical channel mapped to a smallest time-frequency unit within a resource grid”.
In a similar field of endeavor, Chatt discloses, “the resource block power (Po) being associated with a resource block comprising a physical channel mapped to a smallest time-frequency unit within a resource grid (The depicted grid is a time-frequency grid, called a resource grid, which is the physical resource in the downlink or uplink in each slot. The smallest time-frequency unit in a resource grid is denoted as a resource element (RE). The resource grid comprises a number of resource blocks (RBs) which describe the mapping of certain physical channels to resource elements, Fig. 2 and Para. [0024])”.
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Jung and Jeong by specifically providing the resource block power (Po) being associated with a resource block comprising a physical channel mapped to a smallest time-frequency unit within a resource grid, as taught by Chatt for the purpose of providing signaling designs for the support of LTE Proximity Services (ProSe) D2D discovery.
Regarding claim 29, the combination of Jung, Jeong and Chatt discloses everything claimed as applied above (see claim 28), further Jung discloses, “a (the BS transmits a reference signal for beam training through a plurality of transmission beams having different directivity in the synchronization channel 300 duration of the DL duration 332, and transmits control information for UL transmission power control in the broadcast channel 302 duration of the DL duration 332. The control information includes a reference signal transmission power of the BS, a UL target reception power, a UL maximal transmission power, a UL transmission power adjustment value, a response wait time and the like, Para. [0042]).”
Regarding claim 30, the combination of Jung, Jeong and Chatt discloses everything claimed as applied above (see claim 28), further Jung discloses, “wherein the one or more processors are further configured to: decode an uplink signal received from the UE on one or more of the plurality of uplink transmission beams(As the MS selects the UL transmission/reception beam (BS_RX2:MS_TX2), the MS transmits a UL random access signal only for the BS reception beam (BS_RX2) through the MS transmission beam (MS_TX2), instead of transmitting the UL random access signal as many times as the number (24 times) of possible transmission/reception beams. The MS transmits the UL random access signal at a time point corresponding to the MS transmission beam (MS_TX2) and the BS reception beam (BS_RX2) within a random access channel duration, Para. [0053]).”
Regarding claim 32, the combination of Jung, Jeong and Chatt discloses everything claimed as applied above (see claim 28), in addition Jeong discloses, “wherein the one or more power control factors includes a path loss compensation (a path loss (PL) can indicate a reduction of an uplink signal until the uplink signal transmitted from a terminal is received in a base station, and noise and interference (NI) can denote an average amount of noise and interference which the uplink signal includes. The PL and NI can be specifically determined in each cell, Para. [0025]-[0028]).”
Regarding claim 33, the combination of Jung, Jeong and Chatt discloses everything claimed as applied above (see claim 28), in addition Jeong discloses, Jeong discloses, “wherein the higher level signaling includes one or more of a System Information Block (SIB), a Master Information Block (MIB), a Radio Resource Control (RRC), or a Media Access Control (MAC) Control Element (CE) (the uplink power control information can be transmitted by including it in a conventional media access control (MAC) or a separate MAC, Para. [0045]).”
Regarding claim 34, the combination of Jung, Jeong and Chatt discloses everything claimed as applied above (see claim 28), further Jung discloses, “wherein the base station includes one or more of application circuitry, baseband circuitry, Radio Frequency (RF) circuitry, front- end module (FEM) circuitry, one or more antennas, or power management circuitry (PMC)(see, Fig. 9).”
Regarding claim 35, Jung discloses,
At least one non-transitory machine readable storage medium having instructions embodied thereon for a user equipment (UE) configured for uplink transmission power in a multi-beam system, the instructions when executed by one or more processors at the UE perform the following:
(the BS transmits a reference signal for beam training through a plurality of transmission beams having different directivity in the synchronization channel 300 duration of the DL duration 332, and transmits control information for UL transmission power control in the broadcast channel 302 duration of the DL duration 332. The control information includes a reference signal transmission power of the BS, a UL target reception power, a UL maximal transmission power, a UL transmission power adjustment value, a response wait time and the like, Para. [0042])”; 
“estimating, at the UE, a path loss for corresponding ones of the plurality of uplink transmission beams (The MS may determine a path loss for each transmission/reception beam based on the reception strength of the reference signal and the control information received from the BS, Para. [0050])”; and 
“determining, at the UE, a transmission power of one or more of the plurality of uplink transmission beams as a function of the one or more decoded power control factors and the estimated path loss of the corresponding ones of the plurality of uplink transmission beams (The MS determines the transmission power of the transmission beam using at least one path loss values among path loss values for all transmission/reception beams, a reception power target value included in control information from a BS, a UL maximal transmission power, a UL transmission power adjustment value, and other UL power control values, Para. [0059])”.
0) for each of the plurality of uplink transmission beams.”
In a similar field of endeavor, Jeong discloses, “wherein the one or more power control factors includes a resource block power (P0) for each of the plurality of uplink transmission beams (a path loss (PL) can indicate a reduction of an uplink signal until the uplink signal transmitted from a terminal is received in a base station, and noise and interference (NI) can denote an average amount of noise and interference which the uplink signal includes. The PL and NI can be specifically determined in each cell, Para. [0025]-[0028]).”
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jung by specifically providing wherein the one or more power control factors includes a resource block power (P0) for each of the plurality of uplink transmission beams, as taught by Jeong for the purpose of provide a method/apparatus for controlling power of an uplink in a beam forming system, which are capable of generating information on the power of the uplink considering an average amount of noise and interference in each of a plurality of beams in a base station and each terminal, so as to control the power of the uplink based on the uplink power information.
Further, the combination of Jung and Jeong does not explicitly disclose, “the resource block power (Po) being associated with a resource block comprising a physical channel mapped to a smallest time-frequency unit within a resource grid”.
(The depicted grid is a time-frequency grid, called a resource grid, which is the physical resource in the downlink or uplink in each slot. The smallest time-frequency unit in a resource grid is denoted as a resource element (RE). The resource grid comprises a number of resource blocks (RBs) which describe the mapping of certain physical channels to resource elements, Fig. 2 and Para. [0024])”.
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Jung and Jeong by specifically providing the resource block power (Po) being associated with a resource block comprising a physical channel mapped to a smallest time-frequency unit within a resource grid, as taught by Chatt for the purpose of providing signaling designs for the support of LTE Proximity Services (ProSe) D2D discovery.
Regarding claim 36, the combination of Jung, Jeong and Chatt discloses everything claimed as applied above (see claim 35), further Jung discloses, “receiving, at the UE, higher level signaling received from the base station, including one or more power control factors for corresponding ones of a plurality of uplink transmission beams(the BS transmits a reference signal for beam training through a plurality of transmission beams having different directivity in the synchronization channel 300 duration of the DL duration 332, and transmits control information for UL transmission power control in the broadcast channel 302 duration of the DL duration 332. The control information includes a reference signal transmission power of the BS, a UL target reception power, a UL maximal transmission power, a UL transmission power adjustment value, a response wait time and the like, Para. [0042]).”
Regarding claim 37, the combination of Jung, Jeong and Chatt discloses everything claimed as applied above (see claim 35), “encoding an uplink signal for transmission on one or more of the plurality of uplink transmission beams based on the determined transmission power of the corresponding ones of the plurality of uplink transmission beams (selects an MS transmission beam for random access based on the measured path loss and the control information, and determines a transmission power of the selected transmission beam, Para. [0042]).”
Regarding claim 39, the combination of Jung, Jeong and Chatt discloses everything claimed as applied above (see claim 35), in addition Jeong discloses, “wherein the one or more power control factors includes a path loss compensation factor (α) for each of a plurality of uplink transmission beams (a path loss (PL) can indicate a reduction of an uplink signal until the uplink signal transmitted from a terminal is received in a base station, and noise and interference (NI) can denote an average amount of noise and interference which the uplink signal includes. The PL and NI can be specifically determined in each cell, Para. [0025]-[0028]).”
Regarding claim 40, the combination of Jung, Jeong and Chatt discloses everything claimed as applied above (see claim 35), in addition Jeong discloses, Jeong discloses, “wherein the higher level signaling includes one or more of a System Information Block (SIB), a Master Information Block (MIB), a Radio Resource Control (RRC), or a Media Access Control (MAC) Control Element (CE) (the uplink power control information can be transmitted by including it in a conventional media access control (MAC) or a separate MAC, Para. [0045]).”

Relevant reference(s)
US 20150312817: The invention is directed to measurement of Reference Signal Received Quality (RSRQ), where the UE may be configured to determine an RSRQ of a serving cell and an RSRQ of a target cell based on an indicated RSRQ measurement type. The measurement type may be received as part of a measurement configuration Information Element (IE) that indicates a first or second RSRQ measurement type.
US 20160007373: The invention is directed to a user equipment device comprises physical layer circuitry configured to communicate radio frequency (RF) electrical signals directly with one or more separate wireless devices, including to receive an indication of multiple component carriers aggregated into a carrier set that includes at least one scheduling component carrier and at least one scheduled component carrier.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761.  The examiner can normally be reached on Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLAM SOROWAR/           Primary Examiner, Art Unit 2641